internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-116093-99 date date legend taxpayer subsidiary subsidiaries country a b c d e tax years in issue tax years dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement and certifications described in sec_1_1503-2 for the losses_incurred by subsidiaries for the tax years in issue the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is the common parent of a consolidated_group that filed consolidated federal_income_tax returns for each of the tax years in issue during part or all of the tax years in issue subsidiaries were members of taxpayer’s consolidated_group subsidiary does business in country a and reported losses from its country a operations in tax years and which losses have not been used to offset the income of any other person under the income_tax laws of country a or any other in re plr foreign_country subsidiary does business in country b and reported losses from its country b operations in tax years and which losses have not been used to offset the income of any other person under the income_tax laws of country b or any other foreign_country subsidiary does business in country c and reported losses from its country c operations in tax years and which losses have not been used to offset the income of any other person under the income_tax laws of country c or any other foreign_country subsidiary does business in country d in branch form the branch of subsidiary constitutes a separate_unit within the meaning of sec_1_1503-2 subsidiary’s branch reported losses from its country d operations in tax_year which losses have not been used to offset the income of any other person under the income_tax laws of country d or any other foreign_country subsidiary does business in countries e in branch form the branches of subsidiary constitute a separate_unit within the meaning of sec_1_1503-2 subsidiary 5's branches reported losses from its country e operations in tax years and which losses have not been used to offset the income of any other person under the income_tax laws of countries e or any other foreign_country it is stated that subsidiaries and are dual resident corporations as defined in sec_1_1503-2 taxpayer is subject_to the coordinated_examination_program and the i r s has not advised taxpayer that it intends to challenge the deductibility of the losses of the subsidiaries as dual consolidated losses or otherwise raised any issue with respect to the losses in question including the necessity to file any agreements or certifications under sec_1_1503-2 sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i under the standards set forth in sec_301_9100-3 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections in re plr sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and certifications therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement and certifications described in sec_1_1503-2 for the losses_incurred by subsidiaries for the tax years in issue the granting of an extension of time to file the agreement and certifications is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer sincerely allen goldstein reviewer office of the associate chief_counsel international
